DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 7/16/2021 Claims 1, 9, 10 are amended. Claims 2-8 are original. Claims 11 and 12 are new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1, 2, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5936611, Yoshida in view of U.S. Patent Application 2019/0306477, Nordback et al. (hereinafter Nordback).

2. 	Regarding Claim 1, Yoshida discloses A display device that displays a guidance display for guiding a control operation on a display screen when receiving the control operation (FIG. 7 shows an example of the screen on which the remote control hand unit body and its keypad are graphically displayed), the display device (Fig. 1) comprising:
 	an operation source determination part that determines whether a source of the control operation is a first source or a second source based on the control operation received (Figs. 3 and 9; Col. 5 Lines 9-12, If the [MENU] key 31 on the remote control hand unit is pressed, the mode is changed over to the help mode and, for example, the menu screen (front page) as shown in FIG. 4 is displayed on the display screen of the CRT 9 (steps S1 and S3); and
 	a guidance display generator that: 
 	displays, on the display screen, a first guidance display corresponding to the first source, and 
displays, on the display screen (Figs. 3: s3 and 9: display help screen (transition help mode)), 
 	However, Yoshida does not explicitly disclose, a second guidance display different from the first guidance display and corresponding to the second source, in response to a determination that the source of the control operation is the second source.
 	However, Nordback teaches a second guidance display different (Fig. 10: [0080], second projector 84, second screen 86, and second camera 88 are added to system 10.) from the first guidance display (Fig. 10: first site, screen 16, [0081], people at different sites) and corresponding to the second source (Fig 10: 82 slave computer, 84 second projector, 88 second camera), in response to a determination that the source of the control operation is the second source (Fig 3: [0034], The one or more input devices 44 are collectively referred to as projector input device 44. Projector input device 44 may include any one or more of a control panel with buttons, a touch-sensitive screen, and other means for input to allow the user, for example, to turn the projector on and off. Fig 10; [0083], slave computer 82 sends image data 64 to second projector 82.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the displaying apparatus as taught in Yoshida to include two separate remotes with two separate display screens that operate multiple devices as taught in Nordback for the purposes improving a network of a plurality of projectors user entertainment efficiency.  

3. 	Regarding Claim 2, Yoshida in view of Nordback discloses The display device according to claim 1, 
 	Yoshida teaches wherein the control operation includes a main body operation performed by a key installed on a main body of the display device (Figs. 7 and 8).

4. 	Regarding Claim 5, Yoshida in view of Nordback discloses The display device according to claim 1, 
 	Yoshida teaches wherein the guidance display includes a layout image showing a layout of an operation key used for the control operation (see Figs. 4-8).

5. 	Claim 9 is the method claim, rejected with respect to the same limitation rejected in device Claim 1.

 	Claim 10 is the CRM claim, rejected with respect to the same limitation rejected in device Claim 1.

Regarding 11, Yoshida in view of Norback discloses The projector according to claim 8, further comprising:
 	Nortback teaches a key panel provided on a main body of the projector, wherein
 	the first source is a remote controller, and 	
 	the second source is the key panel (Fig 3; [0034], Projector input device 44 may include any one or more of a control panel with buttons, a touch-sensitive screen, and other means for input to allow the user, for example, to turn the projector on and off.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the displaying apparatus as taught in Yoshida to include two separate remotes with two separate display screens that operate multiple devices as taught in Nordback for the purposes improving a network of a plurality of projectors user entertainment efficiency.  

Regarding 12, Yoshida in view of Norback discloses The projector according to claim 11, 
 	Yoshida teaches wherein the first guidance display includes a layout image showing a layout of keys of the remote controller (Fig. 2: layout of keys displayed on screen 9 shown in fig. 8), and
 	Nodback teaches the second guidance display includes a layout image showing a layout of keys of the key panel (Fig. 10: a second projector).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the displaying apparatus as taught in Yoshida to include two separate remotes with two separate display screens that operate multiple devices as taught in Nordback for the purposes improving a network of a plurality of projectors user entertainment efficiency.  

7. 	 Claims 3, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Nordback as applied to claim 1 above, and further in view of U.S. Patent Application 2006/0287851, Kida et al. (hereinafter after Kida).

8. 	Regarding Claim 3, Yoshida in view of Nordback discloses The display device according to claim 1, 
 	However, Yoshida in view of Nordback may not explicitly disclose wherein the control operation includes a controller operation performed by a controller disposed away from the display device.
 	Kida teaches wherein the control operation includes a controller operation performed by a controller disposed away from the display device (Fig. 4: remote control 21 is disposed away from the display device).
 	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the display device of Yoshida in view of Nordback with a guidance mode as taught in Kida for the purposes of enhancing user entertainment experience. 

9. 	Regarding Claim 4, Yoshida in view of Nordback discloses The display device according to claim 3, wherein the controller operation is performed from a first controller (Fig. 2 remote control) or a second controller having a key layout different from a key layout of the first controller.

10. 	Regarding Claim 6, Yoshida in view of Nordback discloses The display device according to claim 3, 
Yoshida discloses wherein the guidance display includes a layout image showing a layout of an operation key used for operation (Fig. 7 and 8), and
 	the layout image in the guidance display corresponding to the controller operation includes only a region where a navigation key in the controller is disposed (Fig. 4, 7, and 8).

11. 	Regarding Claim 8, Yoshida in view of Nordback does not explicitly disclose A projector comprising the display device according to claim 1.
 	However, Kida teaches A projector comprising the display device ([0037], a projection display)
  	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the display of Yoshida with a projection type display for the purposes of utilizing different surfaces.

12. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5936611, Yoshida in view of Nordback, as applied to claim 1 above, and further in view of of U.S. Patent Application 2010/0265413, Seo.

13. 	Regarding Claim 7, Yoshida in view of Nordback discloses The display device according to claim 1, 
 	However, Yoshida in view of Nordback does not explicitly disclose further comprising a notification part that notifies that the source of the control operation cannot be recognized by display when the source of the control operation cannot be recognized.
 	Seo teaches a notification part that notifies that the source of the control operation cannot be recognized by display when the source of the control operation cannot be recognized (Fig. 5; [0075], the first display unit 140 may display a message or the like to a user when the pairing with the remote controller 200 is failed, communication is disconnected, connection is retried, or etc).
 	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the display device of Yoshida to display a notification on the display screen indicating that the remote control is not connected as taught in Seo for the purposes of enhancing user controlling experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422